Citation Nr: 0000764	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  99-24 595	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from an August 1999 rating decision, 
which granted entitlement to an increased rating for a shell 
fragment wound of the left hand from 10 percent to 40 
percent, effective August 22, 1989, and granted entitlement 
to an increased rating for Post-Traumatic Stress Disorder 
(PTSD) from 30 percent to 70 percent, effective November 9, 
1998.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel








INTRODUCTION

The veteran had active military service from July 1968 to 
April 1971. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Philadelphia, Pennsylvania, Regional Office & Insurance 
Center (RO&IC) of the Department of Veterans Affairs (VA) 
relating to claims by the veteran for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on September 5, 1996. 

The RO notified both the veteran and his attorney by letter 
on November 23, 1999, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the attorney or the veteran.  


FINDINGS OF FACT

1.  By decision dated August 25, 1988, the Board denied the 
veteran's claim for an increased rating for residuals of a 
shell fragment wound of the left hand from 10 percent.  

2.  By decision dated November 25, 1994, the Board denied the 
veteran's claim for an increased rating for residuals of a 
shell fragment wound of the left (minor) hand with retained 
foreign body from 10 percent.

3.  The veteran's attorney, L. C. F. was retained on 
September 5, 1996, which was more than one year after the 
November 25, 1994, Board decision

4.   There has been no final Board decision with respect to 
the issue of entitlement to an increased rating for PTSD from 
30 percent to 70 percent.


CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's August 1999 grant of 
entitlement to an increased rating for a shell fragment wound 
of the left hand from 10 percent to 40 percent, or from the 
grant of entitlement to an increased rating for PTSD from 30 
percent to 70 percent.  38 U.S.C.A. § 5904 (c) (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.609 (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated. (this condition will be 
considered to have been met with respect 
to all successor attorneys-at-law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period).  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(3) (1999).  

By rating decision dated August 26, 1999, the RO granted 
entitlement to an increased rating for a shell fragment wound 
of the left hand from 10 percent to 40 percent, and granted 
entitlement to an increased rating for PTSD from 30 percent 
to 70 percent. 

By decision dated August 25, 1988, the Board denied the 
veteran's claim for an increased rating for residuals of a 
shell fragment wound of the left hand from 10 percent.  By 
decision dated November 25, 1994, the Board denied the 
veteran's claim for an increased rating for residuals of a 
shell fragment wound of the left (minor) hand with retained 
foreign body from 10 percent.  The veteran's attorney, L. C. 
F., was not retained until September 5, 1996, which was more 
than 1 year after the November 25, 1994 Board denial.  

As the attorney, L. C. F., was not retained by the veteran 
within one year after the November 1994 Board decision, the 
attorney is not entitled to attorney fees stemming from the 
RO's August 1999 grant of entitlement to an increased rating 
for a shell fragment wound of the left hand from 10 percent 
to 40 percent.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c)(3) (1999).   In the absence of a 
final Board decision, the attorney is not entitled to payment 
of attorney fees stemming from the grant of entitlement to an 
increased rating for PTSD from 30 percent to 70 percent.      


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the grant of entitlement to an increased 
rating for a shell fragment wound of the left hand from 10 
percent to 40 percent, or from the grant of entitlement to an 
increased rating for PTSD from 30 percent to 70 percent by a 
rating decision of August 26, 1999, should be paid by the VA 
to the attorney.




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals


 


